UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                             Airman First Class TRAVIS C. RILEY
                                   United States Air Force

                                              ACM S32366

                                            8 February 2016

         Sentence adjudged 3 December 2014 by SPCM convened at Barksdale Air
         Force Base, Louisiana. Military Judge: Mark W. Milam (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 2 months,
         and reduction to E-1.

         Appellate Counsel for Appellant: Major Isaac C. Kennen.

         Appellate Counsel for the United States:                Lieutenant Colonel Roberto
         Ramirez and Gerald R. Bruce, Esquire.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



MAYBERRY, Judge:

       At a special court-martial composed of a military judge alone, Appellant was
convicted, consistent with his pleas, of wrongfully using cocaine in violation of Article
112a, UCMJ, 10 U.S.C. § 912a. The court sentenced Appellant to a bad-conduct
discharge, confinement for 2 months, and reduction to E-1. In accordance with a pretrial
agreement which limited confinement to 4 months, the convening authority approved the
sentence as adjudged.
       Before us, Appellant argues his sentence is inappropriately severe. Finding no
error prejudicial to the substantial rights of Appellant, we affirm.

                                        Background

       Sometime between 1 August 2014 and 5 September 2014, Appellant went to a
local bar in Shreveport, Louisiana, with a co-worker. After the co-worker departed,
Appellant struck up a conversation with another bar patron. The other patron indicated
that Appellant needed to get “peppy” and suggested doing cocaine. Three times that
evening, Appellant snorted cocaine through a rolled dollar bill with his newfound friend
in the friend’s truck. Appellant’s positive urinalysis results were received days after he
left for a six-month deployment to Guam. Appellant was returned early from the
deployment and another squadron member was sent to replace him.

                                   Sentence Appropriateness

      Appellant argues that his sentence, which includes a bad-conduct discharge, is
inappropriately severe.

       This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). “We assess sentence appropriateness by considering the particular
appellant, the nature and seriousness of the offense, the appellant’s record of service, and
all matters contained in the record of trial.” United States v. Anderson, 67 M.J. 703, 705
(A.F. Ct. Crim. App. 2009) (citing United States v. Snelling, 14 M.J. 267, 268
(C.M.A. 1982)). Although we are accorded great discretion in determining whether a
particular sentence is appropriate, we are not authorized to engage in exercises of
clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

       Appellant’s counsel argues that Appellant, a young Airman with no prior
disciplinary problems, committed a victimless crime and the sentence is unreasonable
because it does not fit the nature of the crime or the harm incurred. Counsel further
opines, “Affirming this sentence would be, in effect, stating that every case involving
even a single allegation of cocaine use warrants severe punishment. Such a position
would render injustices in perpetuity since, as decades of history show, Airmen are not
going to stop using cocaine.” We disagree. We have given individualized consideration
to this particular appellant, to the nature and seriousness of the offense, to Appellant’s
record of service, and to all other matters in the record of trial. We find the approved
sentence to be correct in law and fact and determine that, on the basis of the entire record,
it should be approved.



                                              2                                  ACM S32366
                                       Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and the sentence
are AFFIRMED.




             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court




                                            3                                  ACM S32366